DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I [Wingdings font/0xE0] Species I (Fig. 1) in the reply filed on 12/9/2021 is acknowledged. Applicant indicated claims 1-6 and 12-14 read on Species I. The Examiner agrees claims 1-6 read on Species I, however claims 12-14 are not shown in the elected species. Claim 12 is shown in Fig. 6, Claim 13 is shown in Fig. 7, and Claim 14 is shown in Fig. 16. As such, claims 12-14 have been withdrawn from consideration and claims 1-6 have been examined below.

Drawings
The drawings are objected to because Fig. 2 appears to have reference number 202 pointing to the wrong area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0050] references a vessel (100), however the Examiner believes the Applicant intended to reference a vessel (200).  
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 states “… an radio-frequency identification (RFID) tag…” The Examiner believes the Applicant intended to state “… [[an]] a radio-frequency identification (RFID) tag…” 
Claim 2 states “… the RFID tag comprises a dual frequency tag is used for identifying the product…” The Examiner believes the claim is intended to state “…the RFID tag comprises a dual frequency tag [[is]] used for identifying the product…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the product" in the second line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination the claim is being interpreted as stating “a product”.
In claim 6, the Applicant claims “… the semiconductor system comprises tin…” This is indefinite as tin is not a known semiconductor. It is unclear how the Applicant intends to use “tin” as a semiconductor. Further clarification/correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 7104413) in view of Humphrey et al. (US 2005/0057255) (hereinafter Humphrey).

Regarding Claim 1

	Liu teaches a heated ceramic vessel (below – Fig. 1) comprising: a ceramic container body (14) for insulating the contents of the vessel; a conductive heating element (12) for thermal transfer or conduction of heat to the contents of the vessel; wherein the conductive heating element (12) comprises a conductive coating (i.e. metal liner) on an inner surface of the ceramic container body (Col. 2. Ln. 52 – Col. 3, Ln. 14).  

    PNG
    media_image1.png
    565
    505
    media_image1.png
    Greyscale

Liu does not teach a radio-frequency identification (RFID) tag for identification and tracking of the vessel.  


    PNG
    media_image2.png
    625
    450
    media_image2.png
    Greyscale

Liu and Humphrey are analogous inventions in the field of ceramic vessels.  It would have been obvious to one skilled in the art at the time of filing to modify the vessel of Liu with the teachings of an RFID tag of Humphrey in order to incorporate a sensory device for the amusement of the user (Paragraph [0054]).

Regarding Claim 4

	Liu in view of Humphrey (hereinafter “modified Liu”) teaches all the limitations of claim 1 as stated above. Liu further teaches the ceramic container body (14) comprises a base and a sidewall, and defines a chamber in which the contents of the vessel are stored, and wherein the base and sidewall define an outer layer of the vessel, as can be seen in Fig. 1 above.

Regarding Claim 5

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Liu as applied to claim 1 above, and further in view of Lazar (US 7843345) and further in view of Popescu (US 2010/0000980).
Regarding Claim 2

	Modified Liu teaches all the limitations of claim 1 as shown above. Humphrey further teaches the RFID tag used for identifying a product (Paragraph [0061]) 
Modified Liu does not teach the RFID tag comprises a dual frequency tag used for communicating temperature control limits of the vessel.  
	Lazar teaches an RFID tag comprising a dual frequency tag used for identifying a product (Col. 2, Ln. 37 – Col. 3, Ln. 32).  
Popescu teaches a heated ceramic vessel (below – Fig. 19) comprising: a ceramic container body (21) for insulating the contents of the vessel; and a radio-frequency identification (RFID) tag (186) for identification and tracking of the vessel; wherein the RFID tag is used for communicating temperature control limits of the vessel (Paragraphs [0084] – [0086]).  

    PNG
    media_image3.png
    514
    475
    media_image3.png
    Greyscale

Modified Liu, Lazar, and Popescu are analogous inventions in the field of containers having RFID tags.  It would have been obvious to one skilled in the art at the time of filing to modify the RFID tag of modified Liu with the teachings of utilizing a dual frequency tag of Lazar in order to increase the area over which the RFID tag can be read (Col. 2, Ln. 37-60). It would have further been obvious to one skilled in the art at the time of filing to modify the RFID tag of modified Liu in view of Lazar with the teachings of communicating temperature control limits of the vessel of Popescu in order to alert the user to the contents of the vessel being above or below a desired threshold and thus require the contents to be cooled or heated to the desired temperature.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Liu as applied to claim 1 above, and further in view of Lazar (US 7843345) and further in view of Popescu (US 2010/0000980), with evidence by Norman et al. (US 2008/0087726) (hereinafter Norman).
Regarding Claim 3


Modified Liu does not teach the RFID tag comprises: an ultra-high frequency (UHF) antenna and UHF interface to implement a supply chain protocol for long range application purposes; or a sensor system integrated directly on the smart tag or implemented separately and electrically coupled to the smart tag.  
	Lazar teaches an RFID tag comprising: an ultra-high frequency (UHF) antenna and UHF interface to implement a supply chain protocol for long range application purposes; and a high frequency (HF) antenna and high frequency interface to implement a proximity communication protocol to exchange data in a proximity range (Col. 2, Ln. 37 – Col. 3, Ln. 32).  
Popescu teaches a heated ceramic vessel (Fig. 19) comprising: a ceramic container body (21) for insulating the contents of the vessel; and a radio-frequency identification (RFID) tag (186) for identification and tracking of the vessel; wherein the RFID tag comprises a sensor system (i.e. temperature sensor system) integrated directly on the smart tag or implemented separately and electrically coupled to the smart tag (Paragraphs [0084] – [0086]).  
Modified Liu, Lazar, and Popescu are analogous inventions in the field of containers having RFID tags.  It would have been obvious to one skilled in the art at the time of filing to .

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Liu in view of Humphrey (above) – teaches a majority of the Applicant’s claimed invention. However, the closest prior art does not teach the conductive glaze or coating comprises one of: a ceramic glaze with a semiconductor system, wherein the semiconductor system comprises tin oxide doped with antimony; a silica-carbon black coating; or a silica-ferrite coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733